DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3 the limitation “a lateral axis” is recited twice. It is unclear if these refer to the same lateral axis or two distinct ones. 
Regarding claim 4 a limiting expression “α=tan -1{…}” is recited however it is unclear what the tangent function adjacent to the equals sign is taking the tangent of to determine what 1{…} will be subtracted from. Amending the claim to positively recite what the tangent is being taken of, i.e. –tanθ—would overcome this rejection. 
Regarding claim 5 it is unclear what is meant by the limitation “Wu” in the expression (5). Amending the claim to positively recite what Wu is would overcome this rejection. 

Regarding claim 7 the limitation “the upper link” lacks antecedent basis. Amending the claim to recite –an upper link— would overcome this rejection and the claim will be examined as though this were the case. 
Regarding claim 7 the limitation “the lower link” lacks antecedent basis. Amending the claim to recite –a lower link— would overcome this rejection and the claim will be examined as though this were the case. 
Regarding claim 7 the limitation “an elastic member” is recited twice. It is unclear if these refer to the same elastic member or different ones. 
Regarding claim 8 the limitation “the lower link” lacks antecedent basis. Amending the claim to recite –a lower link— would overcome this rejection and the claim will be examined as though this were the case. 
Regarding claim 8 the limitation “the upper link” lacks antecedent basis. Amending the claim to recite –an upper link— would overcome this rejection and the claim will be examined as though this were the case. 
Regarding claim 8 the limitation “the wheel support member” lacks antecedent basis. Amending the claim to recite –a wheel support member—would overcome this rejection and the claim will be examined as though this were the case. 
Regarding claim 8 the limitation “an elastic member” is recited twice. It is unclear if these refer to the same elastic member or different ones. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Booth et al. (US 20210031580 A1, herein after referred to as Booth).
Regarding claim 1 Booth teaches a work vehicle comprising: a wheel support member (FIG. 5: 70; paragraph 58) including an axle (FIG. 4: 40; paragraph 59) that supports a pair of left 5and right travel wheels (FIG. 3: 16L & 16R); a link mechanism that is provided spanning between a vehicle body and the wheel support member (FIG. 5: 46L, 48L, & 50L), and that supports the wheel support member such that the wheel support member can be raised and lowered (FIG. 5 & 8: depicted); and a suspension mechanism (FIG. 5: 52L; paragraph 74) that is provided spanning between a 10suspension support section formed on the vehicle body and the wheel support member (FIG. 5: depicted spanning between 68 & 106), and that elastically supports the wheel support member (paragraph 43), wherein Expression (1) is satisfied: 
    PNG
    media_image1.png
    26
    146
    media_image1.png
    Greyscale
 wherein θ is an angle formed by the suspension mechanism and a 15vertical line, and α is an angle formed by a straight line passing through a supporting location of the suspension mechanism for the wheel support member and the axle and a vertical line (FIG. 4: depicted, α < 90 degrees & θ < 90 degrees satisfies the expression).

Regarding claim 3 Booth teaches that the suspension mechanism includes a suspension spring (FIG. 5: 96), and a damper (FIG. 5: 98) that is passed through the suspension spring (FIG. 5: depicted), and wherein one end of the damper is supported by the suspension support section so as to be swingable about a lateral axis (FIG. 5: 106), and another end of the 30damper is supported by the wheel support section so as to be swingable about a lateral axis (FIG. 5: 68).
Regarding claims 4 and 5, as best understood, the combination as discussed above meets all of the structural and functional limitations as claimed.
Regarding claim 6 Booth teaches that the link mechanism includes: an upper link (FIG. 7: 46L) having a front end portion supported so as to be swingable up and down about an upper pivotal support axis by a link support section formed on the vehicle body (FIG. 7: depicted), and a rear end portion coupled to the wheel 20support member so as to be swingable about an upper coupling axis relative to the wheel support member (FIG. 7: depicted); and a lower link having (FIG. 7: 50L) a front end portion supported by the link support section so as to be swingable up and down about a lower pivotal support axis (FIG. 7: depicted), and a rear end portion coupled to the wheel support member so as to be 25swingable about a lower coupling axis relative to the wheel support member (FIG. 7: depicted). Terms such as upper, front, lower, and rear are relative terms. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 & 8, are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US 20210031580 A1, herein after referred to as Booth) in view of Ham et al. (DE 19952325 A1, herein after referred to as Ham).Regarding claims 7 & 8 Booth teaches that the upper link (FIG. 7: 46L) is supported by the link support section and the wheel support member (FIG. 7: depicted), and that the lower link (FIG. 7: 50L) is supported by the link support section and the wheel support member (FIG. 7: depicted). However Booth does not explicitly teach that they are supported by an elastic member.   Ham teaches the use of elastic bushings.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used an elastic bushing as taught by Ham (FIG. 2: 38) to support each end of each link in order to reduce noise and vibration. 

Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach work vehicles & suspension systems of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616